DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 12/29/2020 have been entered and considered.
Claim 10 has been cancelled.
Claims 1, 3, 5, 9, 15, 16 and 18 have been amended.
Claims 21-24 have been added.
Claims 1-9 and 11-24 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 12/29/2020, with respect to independent claims 1, 15 and 16 have been fully considered and are persuasive.  The rejection of claims 1, 15 and 16 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah Bassett on 04/05/2021.
The application has been amended as follows: 
Claim 3: (currently amended)  The method of claim 1, wherein the particular text item is located at a particular location of the image, the method further comprising 
Claim 23: (currently amended) The one [[One]] or more non-transitory computer-readable media of claim 15, wherein the particular text item is located at a particular location of the image and wherein the one or more sequences of instructions further comprise 

Allowable Subject Matter
Claims 1-9 and 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 15 and 16 are allowed based upon convincing arguments presented in the remarks dated 12/29/2020.
Claims 2-9, 11-14 and 21 are dependent upon claim 1.
Claims 17-20 and 22 are dependent upon claim 16.
	Claims 23-24 are dependent upon claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667